Citation Nr: 0020792	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  98-08 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION 

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from September 1967 to August 
1969.  By rating decision in April 1992, entitlement to 
service connection for PTSD was denied.  Following the April 
1992 denial, written notice was sent to the veteran by letter 
of the same month.  The veteran failed to perfect an appeal 
following receipt of written notice of the April 1992 rating 
denial; thus, this decision is final.

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") indicated that in determining 
whether new and material evidence has been submitted, it is 
necessary to consider the evidence added to the record since 
the last time a claim was denied on any basis.  

The current claim arises from an April 1997 rating decision 
of the New Orleans, Louisiana Regional Office (RO), which 
again denied the veteran's claim of entitlement to service 
connection for PTSD.  Accordingly, the Board will address 
whether new and material evidence has been submitted since 
the last prior final rating decision in April 1992.

The Board also notes that the issue of whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for PTSD was characterized 
on the October 1999 supplemental statement of the case as a 
de novo issue despite the fact that the RO had never 
determined that new and material evidence had been submitted 
to reopen this claim.  Nonetheless, the Board is required to 
conduct an independent new and material evidence analysis in 
claims involving final decisions such as the instant claim.  
See Barnett v. Brown, 8 Vet. App. 1 1995; aff'd No. 95-7058 
(U.S. Ct. App. Fed. Cir. May 6, 1996).

By Court order in February 1987, the veteran had his name 
legally changed.  Pursuant to the BVA Handbook, under the 
subsection entitled multiple names for the same individual, 
the Board has first listed the veteran's name as he currently 
spells it and then listed his name as it was spelled when he 
was in the service with an "A.K.A." prefix.  


FINDINGS OF FACT

1.  The veteran's claim of service connection for PTSD was 
last denied by rating decision in April 1992.

2.  The veteran did not file a timely appeal from that 
determination and the April 1992 rating denial is final.

3.  The additional evidence submitted in connection with the 
claim to reopen the issue of service connection for PTSD is 
so significant that it must be considered in order to decide 
the merits of the claim.

4.  The veteran has been diagnosed as suffering from PTSD 
based on fact specific putative stressors as reported by the 
veteran.

5.  The veteran's claim of entitlement to service connection 
for PTSD is plausible.


CONCLUSIONS OF LAW

1.  The April 1992 rating decision of the RO that denied 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302 (1999).

2.  Evidence received since the April 1992 rating 
determination is new and material and, thus, the claim of 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records include the July 1969 separation 
examination.  It was noted that the veteran did not respond 
verbally to the examiner.  He did not carry out physical 
actions requested or fill out forms etc.  A diagnostic 
impression of depressive reaction was rendered.

A May 1979 notation from Chartres Mental Health Center 
indicates that the veteran was first admitted in December 
1974 and he had been treated intermittently since that date.  
He had been treated for severe, chronic paranoid type 
schizophrenic reaction.  

A May 1979 report from Charity Hospital shows that the 
veteran had first been admitted in June 1971 for a 32 day 
stay.  The diagnosis was chronic paranoid schizophrenia.  
Additional private treatment records from the 1970s show 
treatment and hospitalizations for paranoid schizophrenia.

On VA psychiatric examination in July 1979, the diagnosis was 
paranoid type schizophrenic reaction presently manifested by 
flat affect, autistic thinking, ambivalence, occasional 
looseness of association, rambling and tangential thoughts, 
hostile and aggressive feelings, diffuse anxiety, sleep and 
appetite disturbance, grandiosity, paranoid and persecutory 
ideation, and referential ideation.  The degree of social and 
industrial impairment was considered severe.  The prognosis 
was highly guarded.

In an October 1991 statement, the veteran indicated that 
every time he would see a helicopter he would get a feeling 
about Vietnam; that he kept thinking that he was a prisoner 
of war; and that he would dream that he was fighting in 
Vietnam.

The veteran service personnel records show that the veteran 
served in Vietnam from March 1968 to March 1969 as a radio 
operator.

On VA psychological evaluation in November 1991, the veteran 
reported having worked as a high speed radio operator at a 
post 20 miles from the DMZ.  He reported that rockets and 
large scale assaults constantly hit his position.  At one 
point, enemy rounds fell onto their ammunition dump which 
set-off several large explosions.  The majority of the 
veteran's subjective complaints were psychotic in nature and 
were not normally associated with PTSD reactions.  
Psychological testing revealed the presence of a severe 
thought disorder with paranoid involvement.  He also suffered 
from a distress syndrome consisting of nervousness, anxiety 
and depression.  Although indicators of PTSD symptoms were 
positive, it appeared that his psychotic thought process was 
the predominant abnormality and that his PTSD reaction was, 
at best, secondary.  The diagnoses were chronic, severe 
paranoid type schizophrenia and chronic mild PTSD.

On VA psychiatric examination in November 1991, the veteran 
reported that a rocket exploded 20 yards away in September 
1968 at Camp Evans, that he cut his face on barbed wire while 
running after a warning siren, that he fired at the enemy 
once with a grenade launcher, and that he was 200 yards from 
an ammunition dump when it exploded from rocket fire.  He had 
intrusive thoughts of the Vietnam War, he would think about 
the rocket that exploded 20 yards away and he had flashbacks 
of Vietnam.  The diagnoses were chronic paranoid 
schizophrenia and delayed onset PTSD.

By rating decision in April 1992, entitlement to service 
connection for PTSD was denied as it was determined that the 
evidence did not show that this disability was incurred in or 
aggravated by service.  The veteran received written notice 
of the April 1992 rating denial by letter of the same month.  
He failed to perfect an appeal with respect to the April 1992 
denial; thus, this decision became final a year after the 
mailing of notification of the decision to him in April 1992.  
38 C.F.R. §§ 3.104, 20.302 (1999).

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

Current caselaw provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(A); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") mandated that an additional 
question had to be addressed; that is, whether in light of 
all the evidence of record, there was a "reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" in the prior determination.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  This additional test 
was overruled in the Hodge case cited above.  In the instant 
case, the RO reopened the PTSD claim in the October 1999 
supplemental statement of the case.  Also, the Board will 
review the veteran's claim to reopen solely in accordance 
with the criteria found in 38 C.F.R. § 3.156.  In short, this 
change in the law has not resulted in any prejudice to the 
veteran's claim.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  

Effective from March 7, 1997, VA revised the regulations 
pertaining to PTSD to conform with the decision of Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Prior to March 7, 1997, the 
following regulation was in effect:

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register which reflected the 
decision in Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
regulations were made effective from the date of the Cohen 
decision.  The revised regulation provides as follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. 

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

The evidence that was received following the April 1992 
denial consists of the following.

In August 1996, the veteran indicated that that the 
ammunition dump at Camp Evans was hit on July 29, 1968 and 
that his unit was hit at Phoue Van and someone in his company 
was killed. 

The veteran testified in July 1997 that he was under fire 
many times in Vietnam; that comrades were killed but that he 
never witnessed any casualties; that he fired weapons 
directly at the enemy; that he was a high powered radio 
operator close to the DMZ; and that he always had to be on 
the lookout for rockets and mortars.

Received in August 1997 were private hospital reports from 
1971 to 1986.  Some of these records are duplicates and some 
are new.  All of these records revolve around treatment of 
the veteran for paranoid schizophrenia and polysubstance 
abuse.  

VA outpatient records from October 1998 to July 1999 include 
an April 1999 report which indicates that the veteran had 
been exposed to extensive rocket attacks in service, that he 
saw many dead Viet Cong, and that he had 1 to 2 nightmares a 
week (often of an explosion on Ho Chi Minh's birthday when 
the VC hit an ammo dump).  A May 1999 report shows that the 
veteran's mood stayed depressed; sleep was fair and his 
appetite was alright.  Memory was fading.  The veteran had no 
suicidal ideation but he wished that he was dead.  The 
veteran reported having homicidal ideation which he dealt 
with by walking away.  The veteran suffered flashbacks and he 
had nightmares 4 to 5 times a month.  He was easily angered.  
The assessment was severe prolonged PTSD and schizoaffective 
disorder.

The veteran testified in May 2000 that he was stationed close 
to the DMZ; that the North Vietnamese Army was well supplied 
and the enemy were fierce fighters; that the rocket attacks 
were especially scary due to the sound the incoming rockets 
made; that when he first came to Camp Evans a comrade had 
finished his tour of duty but was killed in a helicopter 
crash while leaving when two helicopters collided in mid-air 
and you could see the bodies falling out; that rockets hit 
and exploded the ammo dump at Camp Evans on July 29, 1968 
which was Ho Chi Minh's birthday; that rocket and mortar 
attacks occurred almost every day; that on one occasion he 
was sent out on patrol; and that the patrol encountered the 
enemy on a mountain on Christmas day 1968.

With regard to the PTSD claim, the RO's April 1992 denial was 
based on the fact that that the evidence did not show that 
PTSD was incurred in or aggravated by service.  The 
additional evidence submitted since April 1992 to include 
sworn testimony is new as it provides more specific evidence 
regarding the dates and places that alleged stressors 
occurred such as the July 29, 1968 rocket attack on Camp 
Evans.  In addition, recent outpatient treatment notations 
base an assessment of PTSD on the reported rocket attacks on 
Camp Evans.  Accordingly, the additional evidence provides 
credible evidence of the specific who, what, where and when 
of the veteran's alleged stressors.  It also provides medical 
evidence aligned to the strengthened stressor statements.  
Thus, the additional evidence is so significant that it must 
be considered in order to decide the merits of the claim, and 
the veteran's claim must be reopened.  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

The record contains multiple VA examination and outpatient 
reports which contain diagnoses of PTSD.  In recent years, 
the veteran has presented specific details regarding his 
putative stressors.  Accordingly, the Board finds that the 
veteran's claim of entitlement to service connection for PTSD 
is plausible and well grounded.


ORDER

The claim of entitlement to service connection for PTSD is 
reopened and well grounded, to this extent only, the appeal 
is granted.


REMAND

As the claim of entitlement to service connection for PTSD is 
well grounded, VA has a duty to assist the veteran in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Accordingly, the RO should 
obtain all current treatment records relative to the 
veteran's treatment for PTSD to include all records from the 
New Orleans VA medical center.

In Hayes v. Brown, 9 Vet. App. 67 (1996), the Court held that 
as part of the Secretary's obligation to review a thorough 
and complete record, VA is required to obtain evidence from 
the Social Security Administration (SSA), including any 
decisions by the administrative law judge, and to give that 
evidence appropriate consideration and weight.  The record 
shows that the veteran has been awarded SSA disability 
benefits.  Any administrative decision and underlying medical 
records should be obtained from the Social Security 
Administration. 

The duty to assist extends to assisting the veteran in the 
verification of putative stressors.  The question of whether 
the veteran was exposed to a stressor in service is a factual 
determination and VA adjudicators are not bound to accept 
such statements simply because treating medical providers 
have done so.  Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(affirmed on reconsideration, 1 Vet. App. 406 (1991)); Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).  In Zarycki v. Brown, 6 
Vet. App. 91 (1993), the Court set forth the framework for 
establishing the presence of a recognizable stressor, which 
is the essential prerequisite to support the diagnosis of 
PTSD.  The Court analysis divides into two major components:  
The first component involves the evidence required to 
demonstrate the actual occurrence of an alleged stressor 
event; the second involves a determination as to whether the 
stressor event is of the quality required to support the 
diagnosis of PTSD.  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

Putative stressors in this case as related by the veteran 
include being subjected to rocket and mortar attacks nearly 
every day at Camp Evans; that when he first came to Camp 
Evans a comrade had finished his tour of duty but was killed 
in a helicopter crash while leaving when two helicopters 
collided in mid-air; that rockets hit and exploded the ammo 
dump at Camp Evans on July 29, 1968 on Ho Chi Minh's 
birthday; and that on one occasion he was sent out on patrol 
when the enemy was encountered on a mountain on Christmas Day 
1968.

The RO should contact the U.S. Army Liaison at the National 
Archives and Records Administration in St. Louis, Missouri 
and request the veteran's complete Official Military 
Personnel File (OMPF) and morning reports should also be 
obtained for the veteran's unit while he served in Vietnam. 

The RO should then provide the U.S. Armed Services Center for 
Research of Unit Records with all available stressor 
information.  Prior thereto, another attempt should be made 
to obtain more detailed information from the veteran.  The 
importance of his providing this evidence should be made 
clear.  If it is determined that the veteran was exposed to a 
verifiable stressor, then he should be afforded a thorough 
and contemporaneous VA psychiatric examination that takes 
into account the records of prior medical treatment.   

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
mental health care providers where he has 
received treatment for PTSD.  Thereafter, 
the RO should obtain legible copies of 
all such records that have not already 
been obtained to include those from the 
New Orleans VA medical center from July 
1999 to the present.  Once obtained, all 
records must be associated with the 
claims folder. 

2.  The RO should obtain from the Social 
Security Administration all 
administrative decisions as well as the 
medical records relied upon in granting 
the veteran social security disability 
benefits.

3.  The RO should request a comprehensive 
statement from the veteran containing as 
much detail as possible regarding the 
who, what, where, and when as to each of 
the putative stressors which he alleges 
he was exposed to in service.  The 
veteran should provide specific details 
of the claimed stressors such as dates, 
places, detailed descriptions of events, 
and identifying information concerning 
any other individuals involved in the 
events including their full names, rank, 
units of assignment, or any other 
identifying detail.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events, and that he must 
be as specific as possible to facilitate 
a search for verifying information.  

4.  The RO should contact the U.S. Army 
Liaison at the National Archives and 
Records Administration in St. Louis, 
Missouri and obtain the veteran's 
complete Official Military Personnel File 
(OMPF).  In addition, morning reports for 
Co A13th Sig Bn 1st Cav Div AM USARPAC 
should be obtained from March 1968 to 
March 1969.

5.  The RO should then review the file 
and prepare a summary of the veteran's 
claimed stressors.  This information 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records, 7798 
Cissna Road, Springfield, Virginia, 22150 
for verification of the veteran's 
putative stressors. 

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.  
The RO should then carefully review all 
evidence obtained pursuant to the 
development requested above.  In the 
event these records suggest the presence 
of other sources of relevant evidence, 
such leads should be followed to their 
logical conclusion.  

7.  If it is determined that the veteran 
was exposed to a verified stressor in 
service, he should be afforded a current 
VA psychiatric examination.  Any alleged 
stressors which have been verified should 
be made known to the examiner.  It is 
imperative that the examiner review the 
claims folder prior to the examination, 
and that all indicated psychological 
testing is undertaken.  The psychiatrist 
should then render an opinion as to 
whether the veteran currently suffers 
from PTSD resulting from his military 
experiences in Vietnam.  It should be 
stated whether a current diagnosis of 
PTSD is linked to a specific corroborated 
stressor event experienced during service 
pursuant to the diagnostic criteria set 
forth in Diagnostic And Statistical 
Manual of Mental Disorders (DSM-IV).  If 
a diagnosis of PTSD is rendered, the 
examiner should specify the stressor(s) 
upon which the diagnosis is based, with 
reference to those stressors verified by 
the RO, discuss the etiology of the 
veteran's PTSD, and provide all factors 
upon which the diagnosis was made.

8.  When the above developments 
pertaining to the PTSD issue have been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the veteran, he and his representative 
should be issued a supplemental statement 
of the case.  This must contain the 
latest regulations concerning service 
connection for PTSD.  The veteran and his 
representative should be afforded a 
reasonable opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purpose of this remand is to 
obtain additional medical information.  No inference should 
be drawn regarding the final disposition of the veteran's 
claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

		
F. JUDGE FLOWERS
Member, Board of Veterans' Appeals

 


